Citation Nr: 0616792	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for stress and anxiety.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 to December 
1971 and January 1975 to January 1980, with other periods of 
unverified service.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, in December 2002, which denied the claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's hypertension is causally related to active 
service, or manifested to a compensable degree within one 
year following discharge from service.

3.  The preponderance of the evidence is against a finding 
that the veteran's claimed stress and anxiety is causally 
related to active service.


CONCLUSION OF LAW

1.  Service connection is not warranted for hypertension.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Service connection is not warranted for stress and 
anxiety.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in February 2002 and June 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a March 2004 Statement 
of the Case (SOC), and an August 2005 Supplemental Statement 
of the Case (SSOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
VA outpatient treatment reports, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Pelegrini, supra.; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

Service medical records are negative for treatment or 
findings of hypertension or stress and anxiety.  His blood 
pressure during his October 1972 discharge examination was 
138/76 while sitting.  

Service medical records from November 1977 indicate the 
veteran was experiencing a situational problem with a 
teaching assignment.  A mental hygiene consult was ordered.  
An outpatient note from September 1979 indicated the veteran 
was seen for an intake interview for evaluation.  He was not 
taking medication and the report indicated "no diagnosis 
noted."  In November 1979, the veteran reported feeling 
anxiety and depression relating to his marital and service 
dispositions.  He expressed a need to ventilate and wanted 
support.  He did not feel continued treatment was necessary.  
The social service assistant considered the case closed, and 
no diagnosis was provided.  

Blood pressure during his final discharge examination in 
November 1979 was 132/88 while recumbent.  The multiple in-
service examinations all revealed normal heart, vascular, and 
psychiatric systems.  No finding or diagnosis of hypertension 
was provided.  The veteran denied high blood pressure, 
nervous trouble of any sort, and depression or excessive 
worry on all of the Reports of Medical History completed in 
conjunction with his in-service examinations. 

In April 2001, VA outpatient records show a diagnosis of 
hypertension, reported by the veteran to have been untreated 
for many years prior to his myocardial infarction.  Other 
records from this time indicate coronary artery disease with 
two multiple bypass surgeries, hypercholesterolemia, and a 
smoking habit.  VA outpatient notes from June 2001 indicate a 
history of coronary artery disease, hypertension, 
hypercholesterolemia, and chronic obstructive pulmonary 
disease.

On a VA psychiatric intake evaluation in February 2002, the 
veteran indicated worsening psychological symptoms.  He 
stated that his depression and anxiety-like symptoms had been 
present since returning from Vietnam, and also reported that 
these symptoms were worsening since his 1999 heart surgery.  
He was diagnosed with an adjustment disorder secondary to his 
coronary artery disease and open heart surgery.

In March 2002, during a VA outpatient cardiology visit, the 
veteran sought further evaluation for anxiety symptoms.  At 
this time the veteran was found to have well controlled 
hypertension.  April 2002 outpatient records indicate the 
veteran reported a sense of foreshortened future and a 
meaningless outlook on life since returning from Vietnam and 
undergoing coronary bypass surgery at the age of 43.

In November 2002, the veteran was accorded a VA mental 
examination.  The veteran indicated stress during service in 
1975, relating to his job as an air traffic controller.  He 
also reported increased stress following the attacks of 
September 11, 2001.  The veteran reported two bypass 
surgeries in 1993 and 1999.  He was diagnosed with dysthymic 
disorder, alcohol abuse (reported to have been in remission 
for several years), and anxiety disorder.  His depressive 
symptoms were found to be well controlled and his condition 
did not warrant diagnosis of depression or PTSD.

The veteran underwent a second VA examination, for 
hypertension, in November 2002.  The veteran reported that he 
was first diagnosed with hypertension during an exit physical 
prior to discharge from service in 1972.  According to the 
veteran, at that time his blood pressure was around 148/100.  
The veteran also ventured his opinion that gastro-esophageal 
reflux symptoms experienced in 1985 may have been early signs 
of a blood pressure and heart condition.  He reported taking 
Atenolol, Lipitor, Lisinopril, Diazepam, aspirin, Isosorbide 
dinitrate, Sertraline, and Rabeprazole.  Upon physical 
examination, his blood pressure was 120/70 and, upon 
retesting, 120/68.  He was diagnosed with hypertension.

VA outpatient notes from January 2005 show continued 
diagnoses of coronary artery disease, hypertension, dysthymic 
disorder, and numerous other maladies.

In a June 2005 examination the veteran was diagnosed with 
controlled hypertension. 


Analysis

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disorders 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.



Hypertension

In the instant case, it is clear that the veteran has a 
current diagnosis of hypertension.  However, a claim of 
service connection for hypertension also requires a showing 
of a disability in service and medical evidence linking the 
veteran's current condition to service.  Hickson, supra.  
Here, there is no evidence to substantiate these elements.

The veteran was not diagnosed with hypertension during 
service.  To the contrary, his November 1979 discharge 
examination indicated that he had no hypertension.  While the 
veteran has contended in a November 2002 VA examination that 
his blood pressure was 148/100 during service, the evidence 
of record indicates that it was, in fact, 138/88 at his 
discharge.  None of the in-service examinations reveal any 
complaints or findings of hypertension.

Following service, the first medical evidence of a 
hypertension diagnosis is found in VA outpatient records from 
April 2001, 21 years following the veteran's discharge from 
service.  This is also well outside the period required to 
establish presumptive service connection under 38 C.F.R. §§ 
3.307, 3.309 (2005).  The veteran has indicated that gastro-
esophageal reflux symptoms experienced in May 1985 may have 
been an earlier indication of hypertension.  However, the 
veteran, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and such opinions are entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu, 2 Vet. App. at 
495 (1992).  Regardless, such would still place the inception 
of hypertension approximately 5 years after his discharge 
from service.

Even the veteran's reports of heart surgeries said to have 
occurred in 1992, 1993 and 1999, still do not provide 
indication a hypertension disability for almost 12 years 
following service.  

Thus, the preponderance of the evidence is against a finding 
that the veteran's hypertension was incurred in or aggravated 
by service, nor was it shown to a compensable degree within 
one year following discharge from service.  Accordingly, the 
veteran's claim for service connection for hypertension must 
be denied.


Stress and Anxiety

As an initial matter, the Board notes that the RO denied the 
veteran's separate claim for PTSD in December 2002, and he 
did not timely appeal that decision.  A July 2005 decision 
found new and material evidence had not been submitted, and 
there is no indication in the record before the Board of an 
appeal to that decision.  Thus, the Board will only address 
the claim for "stress and anxiety."

The veteran has received varying diagnoses regarding his 
current mental status.  In his most recent VA examination, 
diagnoses of dysthymic disorder and anxiety disorder were 
rendered.  Whatever the case, there is no competent medical 
evidence of a diagnosis of any psychiatric disorder in 
service, nor was a chronic disorder shown in service.  

The Board observes that the veteran's service medical records 
contain evidence that the veteran was seen by various mental 
health professionals during service.  He subjectively 
complained about anxiety and depression on one occasion 
relating to occupational and family circumstances, had an 
intake evaluation in September 1979, and had a 
"situational" problem with a teaching assignment.  However, 
no diagnosis was ever rendered with respect to any of the 
entries, nor was any actual treatment rendered.  All in-
service examinations revealed a normal psychiatric evaluation 
and the veteran specifically denied depression or nervous 
trouble of any sort.  Accordingly, the Board finds there is 
no competent medical evidence of any chronic psychiatric 
condition during service.

Outpatient records from February 2002 include the veteran's 
first complaints of psychological symptoms.  At that time, 
his symptoms were diagnosed as an adjustment disorder and 
were directly linked to his heart disease.  During his VA 
examination, the veteran pointed to job changes, marital 
distress, and the death of his mother as factors that have 
contributed to his depression. 

As discussed, there is no medical evidence of a chronic 
psychiatric disability in service, or for many years after.  
In addition, there is no evidence that the veteran's current 
anxiety disorder or dysthymia are causally related to 
military service.  Accordingly, the veteran's claim of 
service connection for stress and anxiety is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, 274 F. 3d at 1365 (Fed. Cir. 2001).


ORDER

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for stress and 
anxiety is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


